Citation Nr: 1600273	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  09-10 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) greater than 50 percent prior to June 1, 2012, and greater than 70 percent from June 1, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability prior to June 1, 2012.   

3.  Entitlement to special monthly compensation (SMC) at the housebound rate due to service-connected disability prior to June 1, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.

In August 2009, the Veteran withdrew his prior request for a Board hearing.  

In May 2012 and October 2014, the Board remanded the case for further development and initial review of evidence by the Agency of Original Jurisdiction (AOJ).  In July 2015, the Board granted entitlement to TDIU and SMC based on the housebound rate for the appeal period from June 1, 2012, and remanded the issues still on appeal for evidentiary development and initial review of evidence by the AOJ.  The case is again before the Board for further appellate proceedings. 

Because the Board is granting entitlement to TDIU based solely on the Veteran's service-connected PTSD for the appeal period prior to June 1, 2012, as discussed below, the issue of entitlement to SMC at the housebound rate is raised only for the period from October 13, 2011 (the effective date for the 60 percent evaluation for coronary artery disease) to June 1, 2012.  See 38 C.F.R. § 3.350 (2015); Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to such symptoms including sleep impairment with resulting fatigue; distressing dreams; recurring recollections of traumatic event; intrusive thoughts about traumatic events; hypervigilance; impatience; difficulty concentrating and focusing, to include when conversing with his wife; recurring recollections of traumatic event; avoidance reactions; recurrent distressing dreams of traumatic event; suspiciousness; anxiety and depression; emotional detachment; flattened effect; decreased motivation and interest; disturbances of motivation and mood, including irritability and unprovoked outbursts of anger and frequent throwing objects at the wall; mild memory loss, such as forgetting names, directions, recent events, or the ages of his children; inability to establish and maintain effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting; it is not manifested by total occupational and social impairment.  

2.  The Veteran's service-connected disabilities are currently PTSD, rated as 70 percent disabling for the entire appeal period; coronary artery disease, rated as 60 percent disabling from October 13, 2011; residuals of left navicular fracture, rated as 10 percent disabling; and chronic pharyngitis and tonsillitis, rated as 10 percent disabling.  The combined evaluation for the Veteran's service-connected disabilities is 70 percent or more for the entire appeal period. 

3.  The Veteran's service connected PTSD alone prevents him from securing or following a substantially gainful occupation prior to June 1, 2012.

4.  After the grant of entitlement to TDIU due to service-connected PTSD prior to June 1, 2012, the Veteran has a total evaluation for TDIU due to one service-connected disability prior June 1, 2012, and an additional disability of coronary artery disease, rated as 60 percent disabling from October 13, 2011.  


CONCLUSIONS OF LAW

1.  Prior to June 1, 2012, the criteria for an increased initial disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2.  From June 1, 2012, the criteria for a disability rating greater than 70 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

3.  Prior to June 1, 2012, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  

4.  From October 13, 2011 to June 1, 2012, the criteria for entitlement to SMC at the housebound rate have been met.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In July 2015, the Board remanded the case and directed the AOJ to obtain updated VA treatment records, and the AOJ did so.  The Board also directed the AOJ to submit a supplemental statement of the case as to the issues on appeal after consideration of all the relevant evidence of record.  The Board acknowledges the Veteran's representative's observation that the AOJ did not reference the relevant medical evidence noted by the Board in the July 2015 remand directives.  See November 2015 Appellant's Post-Remand Brief.  However, the Board directed the AOJ to consider this evidence and the Board did not direct the AOJ to expressly reference the specified medical evidence in the supplemental statement of the case.  For these reasons, and because the AOJ expressly stated in the October 2015 supplemental statement of the case that it considered all evidence in the case file in rendering its adjudication of the issues on appeal, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

Because entitlement to TDIU prior to June 1, 2012 and to SMC at the housebound rate is granted from October 13, 2011 to June 1, 2012, any error with respect to the duty to notify and assist regarding these issues is harmless error.  Regarding an increased rating for PTSD, VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2015).  

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of how VA determines the effective date and disability rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Because service connection has been granted and an initial disability rating and effective date have been assigned for the disability on appeal, the purpose for serving notice has been fulfilled and further VCAA notice is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Board notes that the Veteran was provided pre-adjudication notice in June 2006 regarding how to substantiate the underlying claim for service connection and how VA determines the disability rating and effective date.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  The Board notes that no records pertaining to any claim for disability benefits from the Social Security Administration (SSA) exist.  See April 2012 SSA response. 

Further, the Veteran has been afforded a VA psychiatric examination in November 2007, June 2012, and September 2013.  The examiners each conducted an examination and provided sufficient information regarding the Veteran's psychological manifestations such that the Board can render an informed determination.  The Board finds that the VA psychiatric examination in conjunction with the other evidence of record is adequate for rating purposes.   VA has satisfied its duty to assist. 

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Evaluation for PTSD

The Veteran's service-connected PTSD is currently rated as 50 percent disabling prior to June 1, 2012, and as 70 percent disabling from June 1, 2012, under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (PTSD).  The Veteran contends that these ratings do not accurately depict the severity of his disability.

The General Rating Formula for Mental Disorders provides that mental disorders are to be rated under 38 C.F.R. § 4.130 as follows:

50 percent disabled for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

70 percent disabled for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 percent disabled for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

A Global Assessment of Functioning (GAF) score can indicate the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, disability ratings are not assigned based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

The Veteran is competent to report his psychiatric symptoms, and the Board finds these reports as to his symptoms are credible.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's PTSD is currently rated under DC 9411.  Any psychiatric disorder is rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter what diagnostic code is assigned.  Because DC 9411 contemplates the Veteran's service-connected diagnosis of PTSD and his psychiatric symptoms, the Board concludes that the Veteran is appropriately rated under DC 9411.

For the entire period on appeal, the Veteran's service-connected PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to such symptoms including sleep impairment with resulting fatigue; distressing dreams; recurring recollections of traumatic event; intrusive thoughts about traumatic events; hypervigilance; impatience; difficulty concentrating and focusing, to include when conversing with his wife; recurring recollections of traumatic event; avoidance reactions; recurrent distressing dreams of traumatic event; suspiciousness; anxiety and depression; emotional detachment; flattened effect; decreased motivation and interest; disturbances of motivation and mood, including irritability and unprovoked outbursts of anger and frequent throwing objects at the wall; mild memory loss, such as forgetting names, directions, recent events, or the ages of his children; inability to establish and maintain effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  See e.g., VA treatment records from May 2006 to October 2015, September 2007 Veteran statement, November 2007, June 2012, and September 2013 VA examinations.

The evidence of record for the entire appeal period shows deficiencies due to symptoms in the area of work, in that the Veteran is unable to work around customers and has been working in a sheltered environment with his brother-in-law for decades.  Deficiency in the areas of mood is shown during the entire appeal period, in that the Veteran will have unprovoked angry outbursts and irritability with others, and recurrent depression, and anxiety in all social situations.  Deficiency in the area of family relations during the entire appeal period is shown, in that the Veteran and his wife do not interact socially, and they sleep in separate rooms because the Veteran does not concentrate or focus on conversations with his wife and because his nightmares cause him to scream, push, and shove during sleep; the Veteran's children still fear him for his angry outbursts and irritability; and, his family many times avoid him to prevent his unprovoked anger.  Id.

The Board, however, finds that the preponderance of the evidence is against a finding that the Veteran has psychiatric symptoms that are of a severity, frequency, and duration so as to cause total occupational and social impairment.  A veteran may only qualify for 100 percent disability rating for psychiatric disorder under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment, namely total occupational and social impairment in this case.  Id.  

Here, for example, during the appeal period, symptoms such as gross impairment of thought processes or communications; persistent delusions or hallucinations; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or name, or symptoms of a similar severity are not shown.  See e.g., May 2006 to October 2015 VA treatment records (showing good eye contact, spontaneous coherent and relevant speech, no gross thought disorder; no suicidal ideations or intent, good reality testing, intact abstracting and calculating abilities, good insight, judgement, and past and recent memory, and denying suicidal and homicidal ideation); November 2007 VA examination (Veteran acknowledges that he can get verbally violent, however the Veteran denied ever engaging in physical violence; Veteran was well-groomed, and Veteran's daily routine includes bathing; judgement and insight were intact; speech was spontaneous with coherent, normal rate, rhythm, and tone); September 2013 VA examination (Veteran reported that he has frequent arguments with his family and often throws things at the wall when frustrated, but there is no evidence of physical violence against others).

The Board acknowledges the Veteran's reports that depression, anxiety, chronic anger and irritability have led to social isolation and spending most of his time at home in the shed or basement.  See e.g., December 2006 VA treatment record; September 2007 Veteran statement (also noting that he does not get along with his neighbors because of his negative attitude); September 2008 notice of disagreement (Veteran reported that all his friends abandoned him because of his behavior).  The Board also acknowledges the Veteran's reports that his lack of concentration when conversing with his wife and his failure to answer her brings friction to his marriage, and that the Veteran and his wife sleep in separate rooms.  See May 2006 VA treatment record. The Board also acknowledges that the Veteran's PTSD causes significant occupational impairment, as discussed below.  However, the Board finds that these symptoms were considered in granting the 70 percent evaluation and in granting entitlement to TDIU, which requires different criteria, as discussed below.  

The evidence does not show that the Veteran's PTSD symptoms are of a severity, frequency, and duration so as to meet or approximate total social and occupational impairment.  

Though the evidence shows that the Veteran does have deficiency in the area of work, he is still able to maintain at least some occupational functioning.  On VA examination in June 2012, it is noted that the Veteran is retired but continues to "keep busy" by visiting his brother-in-law's deli to help with the books and to do the banking.  The June 2012 examiner opined that the Veteran maintains at least some functional capacity with regard to occupational capacity.  See also September 2013 VA examination.  The Board also notes that the Veteran's daily routine when he was still working regularly at the deli included visiting his brother-in-law at the deli and often running various errands until midafternoon.  See November 2007 VA examination.

Also, though the evidence shows that the Veteran is unable to establish and maintain effective relationships with customers, friends and neighbors, and though the evidence shows that the Veteran does have deficiency in the area of family relations, he still retains at least some ability to socially function.  In this regard, the Veteran has been able to have pleasant and quiet holidays at home with the family and looks forward to holidays with his family at home, even though the holiday season can be tense and painful for him.  See December 2007 and January 2008 VA mental health notes; December 2014 and January 2015 VA mental health note (Veteran reported a pleasant Thanksgiving and Christmas holiday and New Year's Eve at home with the family).  Further, the evidence shows that though he has family members in Italy, he is able to talk to his elderly mother and he still visits his two sisters and mother in Italy about every two years.  See May 2008 mental health note; June 2012 VA examination.  Further, the evidence shows that the Veteran regularly attends church.  See September 2013 VA examination. 

Based on this evidence, the Board finds that the Veteran's symptoms of PTSD are not of a severity, frequency, and duration so as to result in total social and occupational impairment during the appeal period.  

The Board also notes that during the entire appeal period, the Veteran's GAF scores do not support a finding that the Veteran's overall disability picture is consistent with a rating greater than 70 percent.  The Board acknowledges that the Veteran has been given GAF scores during the appeal period that are as low as 41.  See e.g., November 2007 VA examination.  The Veteran's lowest GAF scores reflect serious symptoms and serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Accordingly, the Veteran's GAF scores do reflect the level of impairment contemplated by a 70 percent rating.  However, the GAF scores alone do not reflect total impairment in social and occupational functioning, and for the reasons discussed above, the evidence of record does not show total social and occupational impairment. 

Thus, the Board finds that the preponderance of the evidence is against finding that the Veteran has symptoms of such severity, frequency, and duration so as to approximate the level of impairment provided for a 100 percent rating in the rating schedule.  For these reasons, the criteria for an increased rating of 70 percent, but no higher, have been met for the period prior to June 1, 2012, and a disability rating greater than 70 percent for PTSD is not warranted from June 1, 2012.  38 C.F.R. § 4.7.

At no point during the appeal period have the criteria for a rating greater than 70 percent been met or approximated for PTSD.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than 70 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected PTSD, which is manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to such symptoms including sleep impairment with resulting fatigue; distressing dreams; recurring recollections of traumatic event; intrusive thoughts about traumatic events; hypervigilance; impatience; difficulty concentrating and focusing, to include when conversing with his wife; recurring recollections of traumatic event; avoidance reactions; recurrent distressing dreams of traumatic event; suspiciousness; anxiety and depression; emotional detachment; flattened effect; decreased motivation and interest; disturbances of motivation and mood, including irritability and unprovoked outbursts of anger and frequent throwing objects at the wall; mild memory loss, such as forgetting names, directions, recent events, or the ages of his children; inability to establish and maintain effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  Further, the ratings expressly contemplate psychiatric symptoms that are not listed specifically in the General Rating Formula for Mental Disorders.  In addition, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's condition fail to capture the service-connected disability experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition.  The Veteran is evaluated for PTSD, rated as 70 percent disabling for the entire appeal period; coronary artery disease, rated as 60 percent disabling from October 13, 2011; residuals of left navicular fracture, rated as 10 percent disabling; and chronic pharyngitis and tonsillitis, rated as 10 percent disabling.  The Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected PTSD results in further disability when looked at in combination with any other service-connected disabilities.  

TDIU

Total disability based on individual unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, at least one disability should be rated at 40 percent or more and the combined evaluation should be 70 percent or more.  38 C.F.R. § 4.16(a).

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's service-connected disabilities are currently PTSD, rated as 70 percent disabling for the entire appeal period; coronary artery disease, rated as 60 percent disabling from October 13, 2011; residuals of left navicular fracture, rated as 10 percent disabling; and chronic pharyngitis and tonsillitis, rated as 10 percent disabling.  The combined evaluation for the Veteran's service-connected disabilities is 70 percent or more for the entire appeal period.  Given that the Board is granting entitlement to TDIU based on the Veteran's service-connected PTSD alone, as discussed below, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are met for the period prior to June 1, 2012, as the Veteran's PTSD alone is rated as 60 percent or more for the entire appeal period. 

Further, the Board finds that the evidence supports a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD.  The Veteran is competent to report his symptoms, education history, and work history, and the Board finds that these reports are credible.  

The Veteran graduated high school and finished two years of college before service.  See December 2006 VA psychiatric evaluation.  The Veteran reported that he was studying English and Italian in college with hopes of becoming a language teacher.  See November 2007 VA examination.  After service, the Veteran reported that he tried to finish college, but he had to quit because he could not concentrate anymore.  See September 2008 notice of disagreement.  He stated that after service he had many different jobs because he had a hard time getting along with other workers.  Id.  

The Veteran stated that his brother-in-law offered him the opportunity to work at his liquor and deli store because he could not get a job.  See September 2007 Veteran statement.  The Veteran reported that the longest job he ever held was at the liquor and deli store for thirty-three years, during which time he had arguments with clients.  See December 2006 VA psychiatric evaluation; June 2012 VA examination (noting that Veteran was a retired liquor salesman).  The Veteran explained that during his work at the deli, he could not "deal with customers."  He stated that he would become very upset and distressed, and because of his difficulties, he reported that over time his work involved less and less engagement with customers and more involvement with duties such as obtaining supplies and banking duties.  See November 2007 VA examination.  The Veteran reported that he stopped working as store manager of the deli in 2012, and he has since been unemployed.  See March 2013 Form 21-8940.  The record shows that this deli is owned by the Veteran's brother-in-law.  See June 2012 VA examination. 

On VA psychiatric evaluation in December 2006, the VA psychiatrist opined that the Veteran is unemployable, as his condition has deteriorated.  The VA psychiatrist stated that the Veteran has chronic feelings of anger and irritability which have led to social isolation, and that he has difficulty controlling his anger and is potentially explosive if exposed to a stressful situation.  The VA psychiatrist stated that the severity of his symptoms would interfere with his ability to obtain and maintain gainful employment. 

On VA examination in November 2007, the examiner noted the Veteran's reports of functional impairment, to include as due to symptoms of irritability and difficulty with anger management, during the time he worked at the deli.  The VA examiner opined that the severity of the Veteran's current symptoms would continue to interfere with vocational functioning.  

A March 2009 VA treatment record shows that the Veteran reported that though he has been taking his medications faithfully, and these help "take the edge off," there are other days that not even the medication prevents bouts of anxiety, irritability or anger.  He reported that his family are always on the defense and many times avoids him to prevent an unpleasant encounter with his unpredictable anger.    

On review, and given the above medical opinions, the Board finds that the lay and medical evidence shows that the Veteran's service-connected PTSD at least as likely as not renders him unable to perform the tasks that are required in work-like setting with people other than immediate family members, to include occupations requiring interactions with co-workers and customers in which the Veteran has work experience, namely liquor salesman and customer service at a deli.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Moreover, marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census (Census), as the poverty threshold for one person.  Even where earned annual income exceeds the poverty threshold, marginal employment may exist when the Veteran's employment is limited to employment in a protected environment such as a family business, to self-employment, or to odd jobs.  Here, the evidence shows that the Veteran's work experience during the period on appeal prior to June 1, 2012 generally consisted of performing tasks that did not require interactions with customers, and he worked in his brother-in-law's deli store for decades because he could not find a job elsewhere.  Because the Veteran was limited to employment in a protected environment, the Board finds that during the period prior to June 1, 2012, the Veteran engaged in work that was not more than marginal employment.  

For the period of time covered by this claim that is prior to June 1, 2012, because the Veteran meets the schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected PTSD, entitlement to a TDIU is warranted.  38 C.F.R. §§ 3.340, 3.341, 4.16.

SMC for Housebound Status

SMC is payable for housebound status where the claimant has a single service-connected disorder rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Alternatively, such compensation may be granted when the claimant is permanently housebound by reason of service-connected disability or disabilities.  Id. 

As discussed above, the Board has granted entitlement to TDIU due to service-connected PTSD prior to June 1, 2012.  Further, the Veteran has an additional disability of coronary artery disease, which is distinct from PTSD and independently rated as 60 percent disabling from October 13, 2011.  Thus, from October 13, 2011 to June 1, 2012, the schedular criteria for entitlement to SMC due to housebound status have been met.  The Veteran is already in receipt of TDIU and SMC at the housebound rate from June 1, 2012.

The Board notes that the issue of entitlement to SMC for aid and attendance has not been raised by the record and is not before the Board at this time, as the evidence of record does not indicate that the Veteran is rendered so helpless due to his service-connected PTSD so as to require regular aid and attendance of another person during the period prior to June 1, 2012.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim); see e.g., November 2007 VA examination (indicating no symptom of inability to perform activities of daily living; Veteran gets up, drinks coffee, and bathes daily without help from another person).  

	(CONTINUED ON NEXT PAGE)



ORDER

Prior to June 1, 2012, entitlement to an increased initial disability rating of 70 percent, but no higher, for PTSD is granted, subject to the law and regulations governing the payment of VA compensation benefits.

From June 1, 2012, entitlement to a disability rating greater than 70 percent for PTSD is denied. 

Prior to June 1, 2012, entitlement to a TDIU due to service-connected PTSD is granted, subject to the law and regulations governing the payment of VA compensation benefits.

From October 13, 2011 to June 1, 2012, entitlement to special monthly compensation at the housebound rate is granted, subject to the law and regulations governing the payment of VA compensation benefits.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


